 

 

Case 4:19-cv-03485 Document 1 Filed on 09/13/19 in TXSD Page 1 of 21

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
AJSHAY JAMES )(
Plaintiff ne
\ Civil No:
VS. )(

\( Jury Trial Demand
AZELIA WALKER-SMITH )(
MONICA SANDERS C

CANDACE J. BROUSSARD-WHITE yf

MARILYN POLK rt
ERICKA DAVIS (
SHERRY GOMEZ ye
SHELLY MARTIN \
KATIE C. EVANS (
AMY LYNN SMALL ar (
CARA G. LYE (
JEANINE GRAF re
RICARDO QUINONEZ \
(In their individual capacities) )
Defendants

1 of 21
 

Case 4:19-cv-03485 Document 1 Filed on 09/13/19 in TXSD Page 2 of 21

 

PLAINTIFF’S ORIGINAL COMPLAINT

 

Introduction

This 4-count civil rights complaint, brought under 42 U.S.C. § 1983, arises from the
actions —and failures to act — of the Texas Department of Family & Protective Services
(“TDFPS” named employees: investigators, their respective supervisors, program directors; and
the regional directors and from the actions and failures to act —of the Texas Children’s Hospital
(“TCH” named social worker(s), doctors, staff, their respective supervisors; and the managers — all who
were directly involved and participated in the wrongful removal and retention of HW without an
investigation, warrant or court order through an improper investigation; by the use of false and
misleading statements forming the basis of the removal; by allowing and participating in
improper supervision and oversight; and then refusing to place HW with Ajshay J., without
proper cause. The actions of the named Defendants, that violated Ajshay J.’s constitutional
rights, start on, or about September 6"" 2017and continued until now. Ajshay J. is seeking
damages against Defendants for the commission of acts - or the failures to act — under color of
State Law, that deprived -James’ parental rights as guaranteed under the Fourteenth Amendment

to the United States Constitution secured by law of the Constitution of the United States.
JURISDICTION AND VENUE
Because this action is brought under 42. U.S.C. § 1983, this Court has jurisdiction

pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3).

2 of 21
 

Case 4:19-cv-03485 Document 1 Filed on 09/13/19 in TXSD Page 3 of 21

Venue is proper in this judicial district, under 28 U.S.C. § 1391(b), because a substantial
portion of the events, or omissions, giving rise to Plaintiffs’ claims occurred in the Southern
District of Texas, Houston Division, in that:

Plaintiff, at all relevant times, resided in Harris County, Texas; and Defendants are found,
or are employed, or at the time of the incidents giving rise to this suit were so employed, in the

Southern District of Texas, Houston Division.

Defendant, Ericka Davis, was -- at the time of her unconstitutional acts in this case, including
Sept 6" ,2017 through September 11", 2019, an employee of TDFPS. She is being sued by

Plaintiff in her individual capacity.

Defendant, Candace J. Broussard-White, was -- at the time of her unconstitutional acts in this
case, including Sept 6" ,2017 through September 11", 2019, an employee of TDFPS. She is

being sued by Plaintiff in her individual capacity.

Defendant, Sherry Gomez, was -- at the time of her unconstitutional acts in this case, including
Sept 6" ,2017 through September 11", 2019, an employee of TDFPS. She is being sued by

Plaintiff in her individual capacity.
Defendant, Monica Sanders, was -- at the time of her unconstitutional acts in this case, including

Sept 6" ,2017 through Sept 11", 2019, an employee of TDFPS. She is being sued by Plaintiff in

her individual capacity.

3 of 21
Case 4:19-cv-03485 Document 1 Filed on 09/13/19 in TXSD Page 4 of 21

Defendant, Marilyn Polk, was -- at the time of her unconstitutional acts in this case, including
Sept 6" ,2017 through September 11, 2019, an employee of TDFPS. She is being sued by

Plaintiff in her individual capacity.

Defendant, Shelly Martin was -- at the time of her unconstitutional acts in this case, including
September 6", 2017 through September 1 1", 2017, an employee of TDFPS. She is being sued by

1 Plaintiff in her individual capacity

Defendant Azelia Smith, was -- at the time of her unconstitutional acts in this case,
including September 6", 2017 through September 11", 2019, an employee of TDFPS. She is

being sued by Plaintiffs in her individual capacity.

Defendant Amy Lynn Small, was -- at the time of her unconstitutional acts in this case,
including September 6", 2017 through September 11", 2019, an employee of TCH. She is being

sued by Plaintiffs in her individual capacity.

Defendant Cara G. Lye, was -- at the time of her unconstitutional acts in this case,
including September 6", 2017 through September 11", 2019, an employee of TCH. She is being

sued by Plaintiffs in her individual capacity.

Defendant Jeanine Graf, was -- at the time of her unconstitutional acts in this case,
including September 6", 2017 through September 11”, 2019, an employee of TCH. She is being

sued by Plaintiffs in her individual capacity.

4of 21
Case 4:19-cv-03485 Document 1 Filed on 09/13/19 in TXSD Page 5 of 21

Defendant Katie C. Evans, was -- at the time of her unconstitutional acts in this case,
including September 6", 2017 through September 11", 2019, an employee of TCH. She is being

sued by Plaintiffs in her individual capacity.

Defendant Ricardo Quinones, was -- at the time of his unconstitutional acts in this case,
including September 6", 2017 through September 11", 2019, an employee of TCH. He is being

sued by Plaintiffs in his individual capacity.

PARTIES
Plaintiff, Ajshay James at all relevant times, resided in Harris County, Texas; and
Defendants are found, or are employed, or at the time of the incidents giving rise to this suit were

so employed, in the Southern District of Texas, Houston Division.

Defendant, Ericka Davis, was -- at the time of her unconstitutional acts in this case, including
Sept 6"" 2017 through September 11", 2019, an employee of TDFPS. She is being sued by

Plaintiff in her individual capacity.
Defendant, Candace J. Broussard-White, was -- at the time of her unconstitutional acts in this

case, including Sept 6" 2017 through September 11", 2019, an employee of TDFPS. She is

being sued by Plaintiff in her individual capacity.

5 of 21

 
Case 4:19-cv-03485 Document1 Filed on 09/13/19 in TXSD Page 6 of 21

Defendant, Sherry Gomez, was -- at the time of her unconstitutional acts in this case, including
Sept 6" ,2017 through September 11", 2019, an employee of TDFPS. She is being sued by

Plaintiff in her individual capacity.

Defendant, Monica Sanders, was -- at the time of her unconstitutional acts in this case, including
Sept 6" ,2017 through Sept 11"", 2019, an employee of TDEPS. She is being sued by Plaintiff in

her individual capacity.

Defendant, Marilyn Polk, was -- at the time of her unconstitutional acts in this case, including
Sept 6" ,2017 through September 11", 2019, an employee of TDFPS. She is being sued by

Plaintiff in her individual capacity.

Defendant, Shelly Martin was -- at the time of her unconstitutional acts in this case, including
September 6", 2017 through September 11", 2017, an employee of TDFPS. She is being sued by

1Plaintiff in her individual capacity

Defendant Azelia Smith, was -- at the time of her unconstitutional acts in this case,
including September 6"", 2017 through September 11", 2019, an employee of TDFPS. She is

being sued by Plaintiffs in her individual capacity.

Defendant Amy Lynn Small, was -- at the time of her unconstitutional acts in this case,
including September 6", 2017 through September 11", 2019, an employee of TCH. She is being

sued by Plaintiffs in her individual capacity.

6 of 21
 

 

 

Case 4:19-cv-03485 Document 1 Filed on 09/13/19 in TXSD Page 7 of 21

Defendant Cara G. Lye, was -- at the time of her unconstitutional acts in this case,
including September 6", 2017 through September 11", 2019, an employee of TCH. She is being

sued by Plaintiffs in her individual capacity.

Defendant Jeanine Graf, was -- at the time of her unconstitutional acts in this case,
including September 6", 2017 through September 11", 2019, an employee of TCH. She is being

sued by Plaintiffs in her individual capacity.

Defendant Katie C. Evans, was -- at the time of her unconstitutional acts in this case,
including September 6", 2017 through September 11", 2019, an employee of TCH. She is being

sued by Plaintiffs in her individual capacity.

Defendant Ricardo Quinones, was -- at the time of his unconstitutional acts in this case,
including September 6"", 2017 through September 11", 2019, an employee of TCH. He is being

sued by Plaintiffs in his individual capacity.

PLAINITFF RESERVES THE RIGHT TO AMEND HER COMPLAINT TO CURE ANY

DEFECIENCIES

STATEMENT OF FACTS GIVING RISE TO CLAIMS FOR RELIEF

To be clear, Plaintiff is not seeking a review of any State Court Judgments or making any
collateral attacks on such. Plaintiff is also not a “state court loser” or looking to relitigate any

state court claims. Plaintiff is seeking an independent claim based on named defendants’ conduct

7of21
: Case 4:19-cv-03485 Document 1 Filed on 09/13/19 in TXSD Page 8 of 21

prior to the initiation of the State court proceedings. The case against Plaintiff was dismissed.

(To save time, Rooker Feldman does not apply here)

A. HW was admitted as part of a rescue to Texas Children Hospital 8/28/2017 during Hurricane
Harvey due to her home being flooded. She had an active plan of care due to her medical
diagnosis. HW was successfully discharged along with the Plaintiff on September 5", 2017

by Dr Eric Choy.

B. On September 6" 2017, Investigators Davis and Martin showed up to Plaintiff ‘s temporary
residence, stated that they were just at the hospital looking for her and demanded that
Plaintiff take HW back to Texas Children’s Hospital due to an allegation that, Plaintiff gave
HW medication that she did not need and Plaintiff left against medical advice. They gave
Plaintiff the option to go back to the hospital or they’d take HW for good. Confused and

worried, Plaintiff immediately gathered her things and got in the car with Davis.

C. Plaintiff, Davis and Martin arrived at Texas Children’s Hospital West Campus, 3rd floor and
was greeted by Amy Small, the hospital’s Social Worker. They escorted plaintiff and HW to
a private room. Amy Small then took HW from Plaintiff and told plaintiff to walk to the right
of the hallway. Flabbergasted! Plaintiff stated she had questions Small responded “I don’t
have any answers”. Plaintiff was directed to Davis and Shellie who also did not give her any

answers and just took her home. Davis only handed her a card.

 

D. September 7", 2017, Plaintiff received a voluntary plan from Davis and was advised that she

only needed a signature to acknowledged that it was received. September 8", Smith

8 of 21

 
 

Case 4:19-cv-03485 Document1 Filed on 09/13/19 in TXSD Page 9 of 21

contacted Plaintiff's attorney Cheyrl Alsandor, from her previous custody case. Plaintiffs
attorney asked for a court order and was advised that they did not have one to take HW and
that the separation was at the request of the hospital social worker. Plaintiff's attorney
advised Smith that she wanted to terminate any voluntary agreement they have with Plaintiff
regarding HW. Smith advised her that she’d call her right back but did not. September 9",
2017, 3 days after taking HW, TDFPS Smith and Davis attempted to get an EMERGENCY
REMOVAL for HW and was unsuccessful due to HW not being in imminent or immediate
danger. Knowing this, Smith and Davis kept HW away from her mother, the Plaintiff, and

falsely imprisoned HW at TCH West Campus.

. Knowing that HW was allowed to be released to Plaintiff; Small, Davis and Smith decided
that she did not agree and asked a doctor to put in their notes that HW did not need to be in
Plaintiff's care which were previously not there in effort to obtain an emergency removal.
Smith, Davis and Small kept HW from plaintiff and in the hospital until an emergency
removal was finally obtained September 14", 2017 after having a doctor, Cara Lye
manipulate HWs medical records. Graf and Quinones failed to train Cara Lye on procedure
and law. Lye’s actions of medical record manipulation and her detailed plan in concert with
Graf, Evans, Small to violate Plaintiff's rights and falsely imprison HW as there was no court

order in place and the defendants knew this fact and disregarded it.

. Additionally, Gomez, Polk, Broussard-White, Sanders and Smith failed to maintain oversight
over Martin and Davis. Gomez, Polk, Broussard-White, Sanders and Smith clearly did not

properly train Davis or Martin on the warrant requirements of the 4" Amendment, TDFPS

9 of 21
Case 4:19-cv-03485 Document 1 Filed on 09/13/19 in TXSD Page 10 of 21

policy, nor what imminent danger means under the TDFPS policy and procedures. In order to
act and make any decisions on an assigned case, TDFPS Investigators must “Staff” with their
program directors and supervisor to obtain permission to obtain an emergency removal per
TDFPS policy. Although Smith was directly involved, she failed to train Martin and Davis.
Gomez, Polk, Broussard-White, Sanders clearly did not properly train Smith in TDFPS
policy and procedures of law and/or maintain oversight of Smith who was to oversee the

actions of Davis and Martin.

CLAIMS FOR RELIEF

COUNT I:

AJSHAY JAMES’s 42 U.S.C. § 1983
Claim for Violation of the Substantive Due Process Rights to
Familial Association and Integrity Under the U.S. Constitution
The Plaintiffs in Count I: Ajshay James
Defendants incorporate paragraphs A-F as if fully set forth herein.
The Count I Defendants Azelia Smith, Sherry Gomez, Marilyn Polk, Katie C. Evans, Amy
Small, Erica Davis, Shelly Martin, Cara G. Lye, Ricardo Quinones, Jeanine Graf, Candace J,
Broussard- White and Monica Sanders are sued in their respective individual capacities, save for

Small, Quinones, Graf, Evans and Lye.

10 of 21
 

Case 4:19-cv-03485 Document 1 Filed on 09/13/19 in TXSD Page 11 of 21

Count I Defendants, acting , Individually and in concert with one another, from
September 6"" 2017 through September 14", 2017, violated Ajshay James’s substantive due
process rights to familial association, familial autonomy, familial integrity, and family privacy
by arbitrarily separating HW from her mother, the Plantiff, and into State protective custody
without possessing the requisite definite and articulable evidence giving rise to a reasonable

suspicion that HW had been, or would be abused or neglected, by Ajshay James.

Moreover, by restricting Ajshay James’ parental rights, and by falsely representing the
facts and legal basis upon which these conditions were imposed, they did not have a court order
and they knew James was allowed to pick HW up but refused to allow her even after a failed
attempt to obtain an emergency order of removal 9/9/2017 the Count I Defendants, acting
individually and, in concert with one another, further violated Ajshay James’s substantive due
process rights to familial association, familial autonomy, familial integrity, and family privacy
without the constitutionally requisite evidence required to impose such restrictions. Defendants
Smith, Davis, Martin, Small and Lye’s maliciously fabricated evidence, threats and harassment,
and an array of violations of the TDFPS’s policies and procedures to secure HW’s removal from
her mother, the Plantiff, and to retain her in the state’s custody. The targeted conduct of these
defendants is well outside of their legitimate role as advocates in presenting this case! Count I
Defendants were aware of what they were doing and why they were doing it. Their plan and
intent were to remove HW from her mother and to keep her in state’s custody. The defendants
knew what the court would “want” to hear to grant the emergency removal order and what was

needed to keep the state satisfied.

11 of 21
Case 4:19-cv-03485 Document 1 Filed on 09/13/19 in TXSD Page 12 of 21

Each of Defendant participated, in their own way, in obtaining the removal order and
retaining HW in State’s custody...using false evidence, perjured testimony, threats and
harassment. And each of them knew their actions were not only wrong, but illegal. Any
reasonable TDFPS or TCH employee, h — or person for that matter -- in their situation, would
know that one cannot be protected from blatant lies, perjury, or threats and harassment. In
Hardwick, the court stated that “it could not conceive of circumstances in which social workers
would not know and understand that they could not use criminal behavior in any court setting to
interfere with a person’s fundamental constitutional liberty interests. ® “Parents and children
have a well-elaborated constitutional right to live together without governmental interference.
That right is an essential liberty interest protected by the Fourteenth Amendment’s guarantee that
parents and children will not be separated by the state without due process of law except in an
emergency.” The Supreme Court has long recognized that freedom of personal choice in matters
of marriage and family life is one of the liberties protected by the Due Process Clause of the
Fourteenth Amendment The Court reiterated this theme three years later in Moore stating,
“Our decisions establish that the Constitution protects the sanctity of the family precisely
because the institution of the family is deeply rooted in this Nation’s history and tradition. It is
through the family that we inculcate and pass down many of our most cherished values, moral
and cultural.” There is no such thing as a minor amount of actionable perjury or of false
evidence that is somehow permissible. Government perjury and the knowing use of false
evidence are absolutely and obviously irreconcilable with the Fourteenth Amendment’s
guarantee of Due Process in our courts.U4 Just as in Hardwick, Defendant Smith, Davis,
Broussard- White, Polk, Graf, Quinones, Evans, Gomez, Saunders, Small, Martin, Graf and Lye’s

transgressions were not made under pressing circumstances requiring prompt action, or those

12 of 21
 

Case 4:19-cv-03485 Document 1 Filed on 09/13/19 in TXSD Page 13 of 21

providing ambiguous or conflicting guidance. There are no circumstances in a dependency
proceeding that would permit government officials to bear false witness against a parent.U2! Also
keep a child away from the parent without legal authority to do so and without being in imminent
danger.

The actions and conduct of the Count I Defendants from September 6", 2017 through

September 14", 2017, caused injury to Ajshay James.

As relief, Ajshay James seeks a declaratory judgment that the Count I Defendants’
actions violated their rights to substantive due process and seeks compensatory damages, jointly
and severally, against the Count I Defendants in an amount not less than $1,000,000 for each,
Garden Variety Emotional Distress not less than $1,000,000 for each Defendant. Plaintiff seeks
reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988; and any other relief, including, but not

limited to, an award of costs, as this Court deems appropriate.

Given that the Count I Defendants acted intentionally, recklessly and/or with deliberate
indifference to the consequences of their actions as set forth above Ajshay James seeks an award

of punitive damages, individually, against the Count I Defendants.

COUNT II:
AJSHAY JAMES.’s 42 U.S.C. § 1983
Claim for Violation of the Procedural Due Process Rights to
Familial Associational Rights

The Plaintiff in Count II: Ajshay James

13 of 21
Case 4:19-cv-03485 Document 1 Filed on 09/13/19 in TXSD Page 14 of 21

Defendants incorporate paragraphs A-F as if fully set forth herein.

The Count II Defendants Azelia Smith, Sherry Gomez, Katie C. Evans, Marilyn Polk
Amy Small, Erica Davis, Shelly Martin, Cara G. Lye, Ricardo Quinones, Jeanine Graf, Candace
J, Broussard-White, Monica Saunders are sued in their respective individual capacities, save for
Small, Quinones, Graf, Evans and Lye.

Count II Defendants, acting , individually and in concert with one another, from
September 6th 2017 through September 14th, 2017, violated Ajshay James’s substantive due
process rights to familial association, familial autonomy, familial integrity, and family privacy
by arbitrarily separating HW from her mother and into state protective custody without
possessing the requisite definite and articulable evidence giving rise to a reasonable suspicion

that HW had been, or would be abused or neglected, by Ajshay James.

Moreover, by restricting Ajshay James parental rights, and by falsely representing the
facts and legal basis upon which these conditions were imposed, they did not have a court order
and they knew James was allowed to pick up HW but refused to allow her even after a failed
attempt to obtain an emergency order of removal 9/9/2017 the Count I Defendants, acting
individually and, in concert with one another, further violated Ajshay James’s substantive due
process rights to familial association, familial autonomy, familial integrity, and family privacy
without the constitutionally requisite evidence required to impose such restrictions.

Defendants Smith, Davis, Polk, Broussard-White, Saunders, Martin, Quinones, Graf, Small and
Lye, maliciously, fabricated evidence, threats and harassment, and an array of violations of the
department’s policies and procedures; and law to secure HW’s removal from their mother and to

retain her in the state’s custody. The targeted conduct of these defendants is well outside of their

14 of 21
Case 4:19-cv-03485 Document 1 Filed on 09/13/19 in TXSD Page 15 of 21

legitimate role as advocates in presenting this case.[7] Count I Defendants were aware of what
they were doing and why they were doing it. Their plan and intent were to remove HW from her
mother and to keep her in state’s custody. All 4 of them knew what the court would “want” to
hear to grant the emergency removal order and what was needed to obtain an emergency

removal.

Each Defendant participated, in their own way, in obtaining the removal order and
retaining these children in state’s custody...using false evidence, perjured testimony, and threats
and harassment. And each of them knew their actions were not only wrong, but illegal. Any
reasonable TDFPS or TCH employee, h — or person for that matter -- in their situation, would
know that one cannot be protected from blatant lies, perjury, or threats and harassment. In
Hardwick, the court stated that “it could not conceive of circumstances in which social workers
would not know and understand that they could not use criminal behavior in any court setting to
interfere with a person’s fundamental constitutional liberty interests. [8] “Parents and children
have a well-elaborated constitutional right to live together without governmental interference.
That right is an essential liberty interest protected by the Fourteenth Amendment’s guarantee that
parents and children will not be separated by the state without due process of law except in an
emergency.”[9] The Supreme Court has long recognized that freedom of personal choice in
matters of marriage and family life is one of the liberties protected by the Due Process Clause of
the Fourteenth Amendment.[9] The Court reiterated this theme three years later in Moore
stating, “Our decisions establish that the Constitution protects the sanctity of the family precisely
because the institution of the family is deeply rooted in this Nation’s history and tradition. It is

through the family that we inculcate and pass down many of our most cherished values, moral

15 of 21

 
Case 4:19-cv-03485 Document 1 Filed on 09/13/19 in TXSD Page 16 of 21

and cultural.”[10] There is no such thing as a minor amount of actionable perjury or of false
evidence that is somehow permissible. Government perjury and the knowing use of false
evidence are absolutely and obviously irreconcilable with the Fourteenth Amendment’s
guarantee of Due Process in our courts.[11] Just as in Hardwick, Defendant Smith, Davis Polk,
Gomez, Broussard-White, Saunders, Quinones, Small, Evans, Martin, Graf and Lye’s
transgressions were not made under pressing circumstances requiring prompt action, or those
providing ambiguous or conflicting guidance.[12] There are no circumstances in a dependency
proceeding that would permit government officials to bear false witness against a parent.[13] or
to keep a child away from the parent without legal authority to do so and without being in

imminent danger.

The actions and conduct of the Count II Defendants September 6th, 2017 through

September 14th, 2017, caused injury to Ajshay James.

As relief, Ashjay James seek a declaratory judgment that the Count II Defendants’
actions violated their rights to substantive due process and they seek compensatory damages,
jointly and severally, against the Count II Defendants in an amount not less than $1,000,000 for
each Garden Variety Emotional Distress not less than $1,000,000 for each Defendant Plaintiff;
reasonable attorneys’ fees pursuant to 42 U.S.C. § 1988; and any other relief, including, but not

limited to, an award of costs, as this Court deems appropriate.

16 of 21

 

 
Case 4:19-cv-03485 Document 1 Filed on 09/13/19 in TXSD Page 17 of 21

Given that the Count II Defendants acted intentionally, recklessly and/or with deliberate
indifference to the consequences of their actions as set forth above Ajshay James seek an award

of punitive damages, individually, against the Count II Defendants.

COUNT III:
AJSHAY JAMES’s 42 U.S.C. § 1983 MONELL CLAIM
The Plaintiffs in Count III: Ajshay James
Defendants incorporate paragraphs A-F as if fully set forth herein.
The Count III Defendants Candace J. Broussard- White, Marilyn Polk, Monica Sanders, Sherry

Gomez and Azelia Smith are sued in their respective individual capacities

Count II Defendants, acting, Individually and in concert with one another, from
September 6th 2017 through September 14th, 2017, Arzelia Smith was the direct supervisor for
Shelly Martin and Erika Davis and failed to properly train both on the warrant requirements
under the 4" Amendment which all employees, per TDFPS policy are required to undergo. Smith
also failed to train Davis and Martin on TDFPS policy’s on removing children without a warrant
or exigent circumstances and failed to train Davis on the procedures to release a child to a parent
where a court refused to intervene because the circumstance did not warrant a removal.

The actions and conduct of the Count I September 6th, 2017 through September 14th, 2017,

caused injury to Ajshay James.

17 of 21
Case 4:19-cv-03485 Document 1 Filed on 09/13/19 in TXSD Page 18 of 21

As relief, Ajshay James seeks a declaratory judgment that the Count III Defendants’
actions violated their rights to substantive due process and procedural due process because they
failed to train Martin and Davis and seek compensatory damages, jointly and severally, against
the Count II Defendants in an amount not less than $1,000,000 for each Garden Variety
Emotional Distress not less than $1,000,000 for each Defendant Plaintiff; reasonable attorneys’
fees pursuant to 42 U.S.C. § 1988; and any other relief, including, but not limited to, an award of
costs, as this Court deems appropriate. Given that the Count HI Defendants acted intentionally,
recklessly and/or with deliberate indifference to the consequences of their actions as set forth
above Ajshay James seek an award of punitive damages, individually, against the Count III

Defendants.

Questions of Fact:
Determination of the following common questions of fact will resolve the following issue that is

central to the validity of each one of the Plaintiffs, claims:

Did TDFPS’s & Harris County policies and practices (September 6' , 2017 through September
14" 2016), as practiced by the defendants, regarding the testifying and reporting of the
defendants as to AJSHAY J. depart from accepted professional judgment, practice, and

standards for caseworkers?

18 of 21
Case 4:19-cv-03485 Document 1 Filed on 09/13/19 in TXSD Page 19 of 21

Did the Defendant Arzelia Smith to maintain oversight and monitoring of Defendants Martin
and Davis (September 6" through September 14", 201 7), enough to ensure compliance with its

own licensing standards and accepted professional judgment, practice, and standards?

Questions of Law:
Determination of the following common question of law will resolve the following legal issue

that is central to the validity of each one of the Plaintiffs’ claims:

Did TDFPS’s and Harris County policies and practices September 6th through September 14th,
2017, as practiced by the Defendants, regarding the Defendants’ testifying and reporting of the
caseworkers for H.W mean that Ajshay J. J had been, and was at continuing risk of being,
deprived of the substantive due process rights conferred upon them by the Fourteenth

Amendment to the United States Constitution?

Did Texas Children’s Hospital policies and practices September 6th through September 14th,
2017, as practiced by the Defendants, regarding the Defendants’ testifying and reporting of
matters related to H.W mean that Ajshay J. had been, and was at continuing risk of being,
deprived of the substantive due process rights conferred upon them by the Fourteenth

Amendment to the United States Constitution?

Did Defendant Graf and Quinone’s failure to train and/or maintain sufficient oversight and

monitoring of Defendants Lye, Evans and Small mean that Ajshay J, had been, and was at

19 of 21
Case 4:19-cv-03485 Document 1 Filed on 09/13/19 in TXSD Page 20 of 21

continuing risk of being, deprived of the substantive due process rights conferred upon them by

the Fourteenth Amendment to the United States Constitution?

Did Defendant Smith’s failure to maintain sufficient oversight and monitoring of Defendants
Martin and Davis mean that Ajshay J, had been, and was at continuing risk of being, deprived of
the substantive due process rights conferred upon them by the Fourteenth Amendment to the

United States Constitution?

Did Defendants Gomez, Polk, Sanders and Broussard-Smith’s failure to maintain sufficient
oversight and monitoring of Defendants Smith, Martin and Davis mean that Ajshay J. had been,
and was at continuing risk of being, deprived of the substantive due process rights conferred

upon her by the Fourteenth Amendment to the United States Constitution?

PRAYER FOR RELIEF
Plaintiff respectfully requests that this Court:
Assert Jurisdiction over this action;
Enter judgment in their favor on all counts and award the following relief against
Defendants:
Declaratory judgment that the Defendants violated AJSHAY J.’s constitutional rights.
Compensatory damages, punitive damages, jointly and severally, exclusive of costs and
interests, to with Plaintiff are found to be entitled; Such other relief as this Court deems just and
equitable.

DATED: September |", 2019.

20 of 21
Case 4:19-cv-03485 Document 1 Filed on 09/13/19 in TXSD Page 21 of 21

Respectfully Submitted, |

Kap a2—

Ajshay James

 

Pro Se

4126 Glenshire Drive,
Houston, Tx 77025
202-640-0545

Ajshay.james@yahoo.com

21 of 21
